Case: 17-12986     Date Filed: 06/28/2018   Page: 1 of 16


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-12986
                             Non-Argument Calendar
                           ________________________

    D.C. Docket Nos. 2:15-cv-00178-MHT-TFM; 2:12-cr-00104-MHT-TFM-3



FRANK J. TEERS,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                  (June 28, 2018)

Before WILLIAM PRYOR, BRANCH and HULL, Circuit Judges.

PER CURIAM:

      Frank J. Teers, a federal prisoner proceeding pro se, appeals from the denial,

without an evidentiary hearing, of his 28 U.S.C. § 2255 motion to vacate, set aside,
              Case: 17-12986    Date Filed: 06/28/2018    Page: 2 of 16


or correct his sentence. In his § 2255 motion, Teers alleged that his trial counsel

provided ineffective assistance by failing to adequately advise him regarding the

government’s plea offer. After careful review of the record and the parties’ briefs,

we affirm.

                                I. BACKGROUND

A.    Indictment, Trial, and Direct Appeal

      In 2012, a federal grand jury indicted Teers and two codefendants on:

(1) one count of conspiracy to commit bank and wire fraud, in violation of 18

U.S.C. § 1349 (Count 1); (2) six counts of wire fraud, in violation of 18 U.S.C.

§§ 1343 and 2 (Counts 2-7); and (3) three counts of bank fraud, in violation of 18

U.S.C. §§ 1344 and 2 (Counts 8-10). Teers pled not guilty and proceeded to trial.

      The evidence at trial showed that Teers, a securities broker, and his

codefendants engaged in a scheme to obtain multimillion dollar loans from

financial institutions under the false representation that one of the codefendants

controlled a large bond portfolio that could serve as collateral for the loans. United

States v. Teers, 591 F. App’x 824, 827 (11th Cir. 2014) (unpublished). Through

that scheme, the defendants obtained loans totaling more than $60 million. Id.

Ultimately, Teers was found guilty at trial and sentenced to 97 months’

imprisonment. Id. at 834-35.




                                          2
              Case: 17-12986      Date Filed: 06/28/2018   Page: 3 of 16


      On direct appeal, Teers raised several claims challenging both his

convictions and sentence. See id. at 835-47. In December 2014, this Court

affirmed Teers’s convictions and 97-month sentence. Id. at 847.

B.    Teers’s § 2255 Motion & Supporting Memorandum

      In March 2015, Teers filed his § 2255 motion to vacate and a supporting

memorandum (collectively “the § 2255 motion”). Teers’s motion raised a single

claim of ineffective assistance of counsel, based on his trial counsel’s alleged

failure to adequately advise Teers regarding the government’s plea offer. Teers

admitted that he received a plea offer from the government, which his trial counsel

Paul Cooper communicated to him via e-mail. According to Teers, counsel

advised him to reject the plea offer and proceed to trial, stating several times that

his case could be won and that he had a 70 to 80 percent chance of winning. Teers

contended that Cooper failed to accurately advise him regarding the law and facts

of his case, preventing him from making “an informed and conscious choice”

about whether to plead guilty and depriving him of the opportunity to receive a

significantly reduced sentence.

C.    Trial Counsel’s Affidavit

      In response to Teers’s § 2255 motion, trial counsel Cooper filed an affidavit

and supporting attachments recounting these pretrial events. In his affidavit,

Cooper confirmed that the government offered to allow Teers to plead guilty to an


                                           3
               Case: 17-12986       Date Filed: 06/28/2018      Page: 4 of 16


information charging a single count of conspiracy under 18 U.S.C. § 371, which

carried a maximum sentence of 5 years (60 months). Cooper forwarded this offer

to Teers via e-mail and attached the e-mail to his affidavit.

       In the e-mail, Cooper informed Teers of the plea offer and explained it was

possible, under certain conditions, Teers would have to serve only 33 months of

the 5-year sentence in prison. Cooper told Teers to “think about this [offer] for a

day or so and talk it over with your family, and let’s talk about it.” Cooper

explained: “If you decide to go with this deal, you would have to come in and give

a proffer. You would be a witness at trial and testify on behalf of the Government

against [codefendants] Hulse and Mock. You would have to give substantial

assistance in your testimony.” 1

       Cooper’s e-mail included a forwarded message from the prosecutor

containing sentencing guidelines estimates of the best- and worst-case scenarios if

Teers were either (1) to proceed to trial under the indictment, or (2) to enter a

guilty plea to the charges in the indictment. All of these estimates—even the best-

case scenario if Teers pled guilty to the indictment—resulted in sentencing ranges

greater than five years.

       Teers responded that “[i]f [the prosecutor] is coming to us with an offer at

this late hour doesn’t that kind of indicate that he may think his case is weak?

       1
        Codefendant Hulse ultimately pled guilty, but codefendant Mock proceeded to trial with
Teers. Teers, 591 F. App’x at 834.
                                              4
              Case: 17-12986     Date Filed: 06/28/2018    Page: 5 of 16


That’s what it says to me.” Teers further stated that “[t]he plea bargain outlined is

not enough incentive to lie and say I did something wrong,” and noted “[y]ou have

told me on several occasions that you think this case can be won.” Teers indicated

he would call Cooper to discuss the plea offer further.

      In a note to file, Cooper documented that phone call, which took place two

days after Cooper relayed the plea offer. Cooper’s note indicated (1) that he

“explained the recently [sic] email about the plea bargain and the worst case/best

case scenarios for sentencing,” and (2) that “Teers want[s] to go to trial and testify.

He does not want any deal.”

      On two subsequent occasions, Cooper reminded Teers of the government’s

plea offer and asked Teers to confirm whether or not he wished to accept the offer.

In one e-mail, Cooper noted that if Teers accepted the plea offer, they could ask the

judge for a sentence of less than five years. In another, Cooper reminded Teers

that, as his attorney, it was Cooper’s “job to relate all offers to you and advise you

about problems that I see.”

      Cooper attested that “Teers rejected the plea agreement because he

maintained that he was innocent of all charges” and that Teers maintained his

innocence “at all times” and “under any circumstances and scenarios.” Cooper

told Teers he thought they could win, but that to win, the jury would have to

believe Teers and not the government’s witnesses and evidence. Cooper never


                                           5
              Case: 17-12986    Date Filed: 06/28/2018    Page: 6 of 16


guaranteed Teers a win at trial, or that the government’s case was weak, or that the

jury would believe Teers. Likewise, Cooper never told Teers his case was a “slam

dunk” or gave Teers a percentage or odds of winning. Cooper maintained that,

“[f]rom the beginning to the end, [Teers] wanted to go to trial because he stated he

was innocent.”

      Additionally, Cooper averred that he: (1) gave Teers a copy of the

indictment and “continuously discussed the allegations” with him; (2) mailed Teers

all of the discovery, sent Teers every pleading filed by either party and every

ordered issued by the district court; (3) informed Teers of every legal and

evidentiary development in the case; (4) sent Teers the proffers of government

witnesses; (5) discussed with Teers the government’s “reverse proffer” detailing

the evidence it planned to present at trial and provided Teers with a detailed

timeline prepared by the government; (6) provided Teers a condensed version of

the pattern jury instructions on conspiracy and fraud; (7) provided Teers a

preliminary estimate of the sentencing guidelines calculations prepared by the

Probation Office; and (8) forwarded Teers evidence that “looked bad” or “was

damaging” and discussed it with Teers. Cooper attached several e-mails between

himself and Teers in support of these statements.




                                          6
              Case: 17-12986     Date Filed: 06/28/2018   Page: 7 of 16


D.    Government’s Response to § 2255 Motion

      The government also responded to Teers’s § 2255 motion, arguing that

Teers failed to establish either deficient performance or prejudice as to his

ineffective assistance claim. As to performance, the government contended

Cooper’s affidavit and attached exhibits belied Teers’s allegation that Cooper

failed to properly advise him regarding the government’s plea offer. The

government also submitted that Teers failed to demonstrate prejudice because he

had not alleged, much less demonstrated, that the court would have accepted the

terms of the plea agreement if Teers had accepted the government’s offer. Finally,

the government argued that Teers was not entitled to an evidentiary hearing

because he failed to plead sufficient facts demonstrating an entitlement to relief.

E.    Magistrate Judge’s Report & Recommendation

      A magistrate judge issued a report and recommendation (“R&R”)

recommending that Teers’s § 2255 motion be denied without an evidentiary

hearing and that the case be dismissed with prejudice. The magistrate judge

concluded that (1) Teers’s allegation that Cooper deficiently advised him regarding

the government’s plea offer was belied by Cooper’s affidavit and the attached

exhibits, (2) Teers did not deny the veracity of Cooper’s affidavit or present any

evidence to refute Cooper’s account, and (3) Cooper fully advised Teers of the

terms of the plea offer and his sentencing exposure both if he pled guilty and if he


                                          7
              Case: 17-12986     Date Filed: 06/28/2018   Page: 8 of 16


proceeded to trial, and provided Teers a detailed accounting of the government’s

evidence.

      The magistrate judge further determined that Cooper did not provide an

inflated estimate of Teers’s chance of winning at trial. The magistrate judge found

that “[a]lthough Cooper told Teers he thought he could win at trial, he tempered

any optimism by telling Teers that . . . the jury must believe him and not believe

the government’s witnesses and evidence.” Cooper’s e-mails to Teers identified

evidence that looked bad, was damaging, or was strongly against Teers, and

Cooper did not guarantee Teers a win at trial.

      The magistrate judge also highlighted that Teers did not (1) dispute that he

stated the plea offer was an indication of weakness in the government’s case and

was not favorable enough to induce him to plead guilty or (2) deny that he had

always insisted to Cooper that he was innocent and wanted to go to trial. Thus,

Teers’s present insistence that he would have accepted the plea if properly advised

was undermined by his repeated claims of innocence.

F.    Teers’s Objections to the R&R and District Court’s Order

      Teers objected to the R&R, asserting, among other things, that he relied

completely on Cooper’s expertise, experience, and knowledge in deciding to go to

trial, and that Cooper “never advised [him] of the realities of entering a plea,”

instead repeatedly telling Teers that his case was winnable. Teers represented that


                                           8
                Case: 17-12986        Date Filed: 06/28/2018       Page: 9 of 16


although Cooper informed him of the plea offer, he never “really [sat] down and

truly discuss[ed] the favorable plea offer with [Teers].” Teers also generally

alleged that all of his communications with Cooper and his understanding of the

government’s evidence were tinged by Cooper’s repeated assurances that they

could win at trial.2

       The district court overruled Teers’s objections, adopted the R&R, and

denied Teers’s § 2255 motion. This Court granted Teers a certificate of

appealability (“COA”) on the issue of whether the district court erred in denying

his ineffective assistance claim without an evidentiary hearing.

                                       II. DISCUSSION

A.     Applicable Law

       Section 2255 provides that a district court shall hold an evidentiary hearing

on a federal prisoner’s § 2255 motion “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled to no relief.” 28

U.S.C. § 2255(b). In other words, a § 2255 movant is entitled to an evidentiary
       2
         In his objections to the R&R, Teers also raised, for the first time, a claim under Brady v.
Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), and Giglio v. United States, 405 U.S. 150, 92
S. Ct. 763 (1972), asserting that the government failed to disclose exculpatory evidence about his
bank fraud, such as recorded conversations between Teers, as a securities broker, and John
Richard Crouch, a bank employee, which Teers asserts were recorded during his employment.
Teers also argued that he told Cooper about the recordings, and Cooper was ineffective for
failing to obtain them. Teers now seeks to raise these claims on appeal as well. Because these
claims fall outside the scope of this Court’s COA, we do not consider them further. See
Williams v. McNeil, 557 F.3d 1287, 1290 n.4 (11th Cir. 2009) (“Our appellate review is limited
to the issues specified in the COA.”); see also Dell v. United States, 710 F.3d 1267, 1272 (11th
Cir. 2013) (“[A]n appellant granted a COA on one issue cannot simply brief other issues as he
desires in an attempt to force both the Court and his opponent to address them.”).
                                                 9
               Case: 17-12986        Date Filed: 06/28/2018       Page: 10 of 16


hearing as long as he alleges reasonably specific, non-conclusory facts that, taken

as true, would entitle him to relief. Winthrop-Redin v. United States, 767 F.3d

1210, 1216 (11th Cir. 2014). The district court need not hold an evidentiary

hearing, however, where the movant’s allegations are patently frivolous, based on

unsupported generalizations, or affirmatively contradicted by the record.3 Id.

       Under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), a

petitioner demonstrates ineffective assistance of counsel by showing that

(1) counsel’s representation fell below an objective standard of reasonableness, and

(2) counsel’s deficient performance prejudiced the defendant. Nejad v. Att’y Gen.,

830 F.3d 1280, 1290 (11th Cir. 2016). The petitioner must satisfy both prongs to

demonstrate ineffective assistance of counsel. Bishop v. Warden, 726 F.3d 1243,

1254 (11th Cir. 2013).

       Counsel’s performance is entitled to a presumption of reasonableness, and to

overcome that presumption, a defendant must show that “no competent counsel

would have taken the action that his counsel did take.” Chandler v. United States,

218 F.3d 1305, 1315 (11th Cir. 2000). An attorney’s failure to adequately

represent his client during plea negotiations can amount to deficient performance

under Strickland. See Missouri v. Frye, 566 U.S. 134, 140-44, 132 S. Ct. 1399,

       3
         We review the denial of an evidentiary hearing in a § 2255 proceeding for an abuse of
discretion. Winthrop-Redin, 767 F.3d at 1215. A district court abuses its discretion if it applies
an incorrect legal standard, unreasonably or incorrectly applies the law, follows improper
procedures in making its determination, or makes clearly erroneous factual findings. Id.
                                                10
             Case: 17-12986     Date Filed: 06/28/2018    Page: 11 of 16


1405-08 (2012). Counsel has a duty to communicate any formal plea offers from

the prosecution, Frye, 566 U.S. at 145, 132 S. Ct. at 1408, and must also “assist the

defendant actually and substantially in deciding whether to enter the plea,” Owens

v. Wainwright, 698 F.2d 1111, 1113 (11th Cir. 1983). To meaningfully advise the

defendant in the plea context, counsel “must be sufficiently familiar with the facts

and law” of the defendant’s case. Owens, 698 F.2d at 1114.

      Even if counsel performed deficiently in advising the defendant to reject a

plea offer, the defendant still must demonstrate prejudice to be entitled to relief on

a § 2255 motion. See Lafler v. Cooper, 566 U.S. 156, 163-64, 132 S. Ct. 1376,

1385 (2012); see also Osley v. United States, 751 F.3d 1214, 1223 (11th Cir.

2014). To show prejudice in the plea context, the defendant must show that, but

for counsel’s ineffective advice, there is a reasonable probability that: (1) he would

have accepted the plea offer; (2) the prosecution would not have withdrawn it due

to any intervening circumstances; (3) the court would have accepted its terms; and

(4) the conviction or sentence, or both, would have been less severe than that

actually imposed. Lafler, 566 U.S. at 164, 132 S. Ct. at 1385.

      To satisfy the first prong of this test, the defendant must allege that he would

have accepted the plea offer absent counsel’s deficient performance. See Rosin v.

United States, 786 F.3d 873, 878 (11th Cir. 2015). However, the movant’s “own

conclusory after-the-fact-assertion” that he would have accepted a guilty plea,


                                          11
             Case: 17-12986     Date Filed: 06/28/2018    Page: 12 of 16


without more, is insufficient to demonstrate an entitlement to relief. See id. at 879;

see also Diaz v. United States, 930 F.2d 832, 835 (11th Cir. 1991) (“Given

appellant’s awareness of the plea offer, his after the fact testimony concerning his

desire to plead, without more, is insufficient to establish that but for counsel’s

alleged advice or inaction, he would have accepted the plea offer.”). This is

particularly so where the defendant consistently professed his innocence both

before and after trial. Osley, 751 F.3d at 1225 (“Osley’s insistence on his

innocence, both before and after trial, makes it more difficult to accept his claim

that he would have taken a fifteen-year plea deal.”); see also Rosin, 786 F.3d at

878-79 (finding defendant failed to sufficiently allege prejudice where the record

showed he had consistently maintained his innocence and refused to accept

responsibility).

B.    Analysis

      Here, the district court did not abuse its discretion in denying Teers’s § 2255

motion without an evidentiary hearing because the record conclusively

demonstrates that he is entitled to no relief. 28 U.S.C. § 2255(b). First, Cooper’s

affidavit and supporting exhibits demonstrate that Cooper communicated the

government’s plea offer to Teers and conveyed the benefits of that offer in terms of

Teers’s sentencing exposure. See Frye, 566 U.S. at 145, 132 S. Ct. at 1408;

Owens, 698 F.2d at 1113-14. Specifically, Cooper informed Teers that the plea


                                          12
               Case: 17-12986       Date Filed: 06/28/2018       Page: 13 of 16


offer carried a maximum sentence of 5 years; that under the plea deal, he might

serve as little as 33 months in prison; and that even under a best case scenario,

Teers’s sentencing range if he went to trial or pled guilty to the indictment as

charged would be greater than 5 years. Moreover, the record shows that in the

months leading up to trial, Cooper repeatedly discussed with Teers the evidence

that Cooper viewed as bad or damaging, provided Teers with multiple estimates

regarding his sentencing exposure if he proceeded to trial, informed Teers about

the applicable law and how the jury likely would be instructed, and twice reminded

Teers of the option to accept the government’s plea offer. See Owens, 698 F.2d at

1114.

        Teers does not dispute that Cooper provided him such information, but

rather contends that all of this information was presented through the lens of

Cooper’s repeated assertions that Teers had a good chance of winning at trial, such

that Teers did not fully understand the relative strength of the government’s case or

the advantage of accepting the plea offer instead of proceeding to trial. 4 As the


        4
          For the first time on appeal, Teers also argues that Cooper should have advised Teers of
his ability to take an Alford plea. Teers contends that such a plea would have given him the
“best of both worlds” by allowing him to continue maintaining his innocence while also
receiving the benefit of “a reduced sentence for taking the plea.” Because Teers never raised this
issue before the district court, it is abandoned and we need not address it. See Samak v. Warden,
FCC Coleman-Medium, 766 F.3d 1271, 1273 n.1 (11th Cir. 2014) (citing Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) for the proposition that issues not raised
in district court and raised for the first time on appeal will not be considered by this Court).
         In any event, however, we note that no such Alford plea was ever offered to Teers, and
there is no indication in the record that the government (or the district court) would have
                                               13
               Case: 17-12986       Date Filed: 06/28/2018       Page: 14 of 16


magistrate judge noted, however, there is a difference between expressing

optimism about a defendant’s chances at trial and guaranteeing that the defendant

will win. Cf. Lafler, 566 U.S. at 163, 132 S. Ct. at 1384 (“In this case all parties

agree the performance of respondent’s counsel was deficient when he advised

respondent to reject the plea offer on the grounds he could not be convicted at

trial.” (emphasis added)). Even if Cooper did tell Teers that he had a 70 to 80

percent chance of winning at trial (as Teers alleges), Cooper never guaranteed that

Teers would win and consistently advised Teers about evidence that would be

damaging to him at trial. Id. Cooper also made it clear that Teers’s credibility

would be an issue for the jury. In short, Teers has not demonstrated that Cooper’s

advice concerning the government’s plea offer was objectively unreasonable.

Nejad, 830 F.3d at 1290; Owens, 698 F.2d at 1113-14.

       Second, even if Teers had demonstrated that Cooper performed deficiently,

he has not established prejudice. See Lafler, 566 U.S. at 163-64, 132 S. Ct. at

1385; Bishop, 726 F.3d at 1254. Here, the record evidence affirmatively

contradicts Teers’s claim that he would have accepted the government’s plea offer

but for Cooper’s alleged misadvice. See Rosin, 786 F.3d at 878-79. Teers has

persistently refused to accept responsibility and adamantly professed his innocence

accepted an Alford plea from Teers had he offered to make one. Indeed, in conveying the
government’s actual plea offer to Teers, Cooper informed Teers that the proposed plea
agreement would require him to “come in and give a proffer” and to be a witness at trial against
his codefendants, indicating that the government’s plea offer would require an affirmative
admission of guilt from Teers.
                                               14
             Case: 17-12986     Date Filed: 06/28/2018   Page: 15 of 16


throughout his direct criminal and § 2255 proceedings. Id. In response to

Cooper’s initial e-mail about the government’s plea offer, Teers stated that the

offer was “not enough incentive to lie and say [he] did something wrong,” and

Cooper averred that Teers maintained his innocence “throughout the whole time”

and “in all scenarios,” and insisted on going to trial. See id. Additionally, Teers

testified in his own defense at trial, maintaining his innocence throughout his

testimony, and declined to allocute at sentencing, thereby foregoing an opportunity

to accept responsibility. See id.

      On appeal, Teers does not contest Cooper’s assertions that he has always

insisted on his innocence, and maintains that he “never admitted his guilt because

he [is] in fact innocent.” Indeed, as discussed in footnote 3, supra, Teers now

contends that he should have been given the opportunity to enter an Alford plea,

which would have allowed him to “gain the benefits” of a plea with “[n]o

admission of guilt.” But no such plea offer was ever made by the government;

rather, the government’s plea offer was that Teers had to cooperate and admit his

guilt. In sum, the record belies Teers’s claim that he would have accepted the

government’s five-year plea offer absent Cooper’s allegedly deficient performance.

Rosin, 786 F.3d at 878-79. Rather, “[t]he evidence shows that [Teers], in fact, had

absolutely no interest in accepting any responsibility or guilt whatsoever,” and




                                         15
             Case: 17-12986     Date Filed: 06/28/2018    Page: 16 of 16


even now is not truly interested in admitting any wrongdoing. Id. at 879; see also

Osley, 751 F.3d at 1224-25; Diaz, 930 F.2d at 835.

                                IV. CONCLUSION

      For the reasons explained above, the record demonstrates Teers is entitled to

no relief. As such, the district court did not abuse its discretion in denying Teers’s

§ 2255 motion without an evidentiary hearing. Winthrop-Redin, 767 F.3d at 1215.

Accordingly, we affirm.

      AFFIRMED.




                                          16